PER CURIAM:
Rodney Victor Harris appeals the district court’s order dismissing his 42 U.S.C. § 1983 complaint without prejudice under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find that this appeal is frivolous. Accordingly, we deny Harris’s motion for a continuance and dismiss the appeal on the reasoning of the district court. See Harris v. Gautier, No. CA-03-561-7 (WD.Va. Nov. 6, 2003).* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


 We also deny as moot Appellees’ motion to dismiss the appeal under 4th Cir. R. 45.